KATZMANN, Chief Judge:
In this case, we are called on to determine whether the presumption against retroactive legislation bars the application of an immigration statute. After Petitioner Charles William Centurion committed a drug crime but before Centurion’s crime was adjudicated, Congress passed a statute with immigration consequences for any lawful permanent resident who “has committed” a drug crime. 8 U.S.C. § 1101(a)(13)(C)(v). The question is whether the statute can be given effect with respect to Centurion’s crime, even though Centurion committed the crime before the statute’s passage. We conclude that the presumption against retroactive legislation bars such an application because the plain text of the statute attaches legal consequences at the time a lawful permanent resident commits a crime, rather than at the time of conviction.
Background
Petitioner Charles William Centurion is a native and citizen of Peru. On November 4, 1989, he became a lawful permanent resident of the United States. In 1990, Centurion was arrested and charged in the Criminal District Court for Dallas County, Texas with conspiracy to possess cocaine. Centurion posted bail and fled the state. His Texas criminal case remained unresolved for seventeen years.
During Centurion’s years as a fugitive, Congress took two legislative actions material to his case. To fully describe the import of these actions on Centurion’s case, it is necessary to explain some general principles of immigration law. First, the Attorney General formerly enjoyed the discretion, under certain circumstances, to waive the deportation of aliens under § 212(c) of the Immigration and Nationality Act (“INA”). An alien subject to deportation could apply for such a waiver, which was generally known as “212(c) relief.” See INA § 212(c), 8 U.S.C. § 1182(c) (repealed 1996). The first Congressional action material to Centurion’s case was the repeal of INA § 212(c): in 1996, through the pas*72sage of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, § 440(d), 110 Stat. 1214, 1276-77, and then IIRIRA, Pub.L. No. 104-208, § 304(b), 110 Stat. 3009, 3009-597, Congress narrowed and ultimately eliminated § 212(c) relief and replaced it with cancellation of removal, 8 U.S.C. § 1229b(a).
The second Congressional action material to Centurion’s case concerned the Fleuti doctrine. Under Rosenberg v. Fleuti, 374 U.S. 449, 83 S.Ct. 1804, 10 L.Ed.2d 1000 (1963), a lawful permanent resident of the United States was not subject to exclusion proceedings, the pre-IIRIRA analogue to removal proceedings for an alien seeking entry into the United States, if the lawful permanent resident’s departure from the United States was “an innocent, casual, and brief excursion.” Id. at 462, 83 S.Ct. 1804. In other words, lawful permanent residents could come and go from the United States on short trips without formally seeking admission. Through the passage of IIRIRA in 1996, Congress ended the Fleuti doctrine. See Vartelas v. Holder, 620 F.3d 108, 116-18 (2d Cir. 2010) (“Varíelas /”), rev’d on other grounds, 566 U.S. 257, 132 S.Ct. 1479, 182 L.Ed.2d 473 (2012).1 Thus, “lawful permanent residents returning post-IIRIRA ... may be required to seek an admission into the United States, without regard to whether the alien’s departure from the United States might previously have been ranked as brief, casual, and innocent under the Fleu-ti doctrine.” Vartelas v. Holder, 566 U.S. 257, 262-63, 132 S.Ct. 1479, 182 L.Ed.2d 473 (2012) (“Varíelas II”) (internal quotation marks and brackets omitted). In other words, under 8 U.S.C. § 1101(a)(13)(C)(v), a lawful permanent resident must seek formal admission—even if returning from a brief trip abroad—if he has committed a drug offense or a crime of moral turpitude. In turn, a lawful permanent resident who has been convicted of or who admits committing a drug offense or a crime of moral turpitude is inadmissible. 8 U.S.C. § 1182(a)(2)(A)®.
Because of these two changes—the elimination of § 212(c) relief and the end of the Fleuti doctrine—Centurion faced a significantly different immigration law landscape when, in 2005, he was arrested in Puerto Rico on an outstanding warrant from his 1990 Texas drug offense. After his release from custody, Centurion went to Texas to resolve his criminal case. On April 10, 2007, he pleaded nolo contendere to conspiracy to possess cocaine in violation of Texas Health and Safety Code § 481.115 and received six months of community supervision. After Centurion complied with the terms of his probation, the proceedings against him in Texas criminal court were dismissed.
On September 25, 2007, the Department of Homeland Security (“DHS”) questioned *73Centurion as he attempted to enter the United States after a brief vacation in the Dominican Republic. During this questioning, Centurion admitted that he was an alien and informed DHS of his 1990 arrest in Texas and his 2005 arrest in Puerto Rico. On January 18, 2008, Centurion was served with a Notice to Appear stating he was subject to removal pursuant to INA § 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II), because he was alien convicted of a controlled substance offense, namely conspiracy to possess cocaine.
On May 19, 2009, an Immigration Judge (“IJ”) pretermitted Centurion’s application for § 212(c) relief and ordered him removed. Specifically, the IJ relied on INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), and Landgraf v. USI Film Prods., 511 U.S. 244, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994), to conclude that § 212(c) relief was unavailable to Centurion because he pleaded nolo contendere to his drug offense on April 10, 2007, years after IIRIRA came into effect. On June 23, 2011, the BIA dismissed Centurion’s appeal from the IJ’s decision. This Court dismissed Centurion’s petition for review of the BIA’s decision, holding “that the legal regime in force at the time of an alien’s conviction determines whether an alien is entitled to seek § 212(c) relief.” Centurion v. Holder, 755 F.3d 115, 124 (2d Cir. 2014) (“Centurion F).
On October 23, 2014, Centurion filed a motion before the BIA to reopen and terminate his removal proceedings and to stay his removal. Centurion argued that the untimeliness of his motion to reopen should be excused because of an intervening change in the law, namely the Supreme Court’s decision in Vartelas II, 566 U.S. 257, 132 S.Ct. 1479, 182 L.Ed.2d 473 (2012). In Vartelas II, the Court held that, to the extent that IIRIRA eliminated the Fleuti doctrine, this elimination did not apply to a lawful permanent resident who had committed and been convicted of a crime of moral turpitude before IIRIRA’s passage. Id. at 272, 132 S.Ct. 1479. In other words, the Court held that a lawful permanent resident with a pre-IIRIRA conviction could re-enter .the United States after a brief trip abroad without seeking admission. The Vartelas II Court observed that “courts read laws as prospective in application unless Congress has unambiguously instructed retroactivity.” Id. at 266, 132 S.Ct. 1479. Requiring a lawful permanent resident who had only briefly travelled abroad to seek formal admission to the United States and thereby be deemed inadmissible as a result of a crime fully adjudicated before IIRIRA’s passage would give IIRIRA impermissibly retroactive effect. See id. at 267, 132 S.Ct. 1479. In his motion to reopen, Centurion argued that his criminal conduct, like that of the petitioner in Vartelas II, pre-dated IIRIRA and thus he should not have been forced to formally seek admission to the United States or been placed in removal proceedings after his brief 2007 vacation. In other words, he claimed that he was entitled to avail himself of the Fleuti doctrine, as the petitioner was able to do in Vartelas.
The BIA denied Centurion’s motion to reopen and dismissed his motion to stay as moot. The BIA concluded that the anti-retroactivity holding of Vartelas II did not apply to Centurion’s case because, although he committed his drug offense pri- or to IIRIRA’s passage, the offense was not finally adjudicated until more than a decade after IIRIRA’s passage. In reaching this conclusion, the BIA relied on a footnote in Vartelas II which states that § 1101(a)(13)(C)(v) “appears to advert to a lawful permanent resident who has been convicted of an offense under § 1182(a)(2) (or admits to one).” Id. at 275 n.ll, 132 S.Ct. 1479. Centurion filed the present pe*74tition for review of the BIA’s denial of his motion to reopen.
Discussion
The question presented by Centurion’s petition is whether the Supreme Court’s holding in Varíelas II that a lawful permanent resident with a conviction predating IIRIRA need not formally seek admission after a brief trip abroad applies when a lawful permanent resident’s criminal conduct occurred prior to IIRIRA’s passage but the offense was not finally adjudicated until after IIRIRA’s passage. Before proceeding to this question, we note the limitations of our jurisdiction.
First, when reviewing a final order of removal against an alien who is inadmissible because of a drug offense, we have jurisdiction to review only constitutional claims and questions of law. 8 U.S.C. § 1252(a)(2)(C), (D).
Second, Centurion’s motion to reopen his removal proceedings was untimely because it was filed more than ninety days after the issuance of his final administrative order of removal. See 8 U.S.C. §§ 1101(a)(47)(B), 1229a(c)(7)(C)(i). The motion’s untimeliness was not excused by any regulatory exception. See 8 C.F.R. § 1003.2(c)(3). In such circumstances, Centurion’s “motion to reopen could only be considered upon exercise of the [BIAj’s sua sponte authority.” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009). We do not have jurisdiction to review the BIA’s “entirely discretionary” refusal to reopen a case sua sponte. Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006) (per curiam). However, we do have jurisdiction to address the narrow question of whether the BIA “misperceived the legal background and thought, incorrectly, that a reopening would necessarily fail.” Mahmood, 570 F.3d at 469. In denying Centurion’s motion to reopen, the BIA set out its understanding that “[f]or Varíelas [II ] to apply to an alien’s case, ... not just the offense, but also the plea and conviction must be pre-IIRIRA.” Cert. Admin. Record 4. Under this interpretation of Varíelas II, Centurion’s motion to reopen would necessarily fail. Therefore, we have jurisdiction to review whether the BIA’s understanding of Varíelas II was correct.2
Because the correct interpretation of Varíelas II is a question of law, we review it de novo. See Chambers v. Office of Chief Counsel, 494 F.3d 274, 277 (2d Cir. 2007).
I.
We begin with the presumption against retroactive legislation. “The principle that the legal effect of conduct should ordinarily be assessed under the law that existed when the conduct took place has timeless and universal human appeal.” Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 855, 110 S.Ct. 1570, 108 L.Ed.2d 842 (1990). “Elementary considerations of fairness dictate that individuals should have an opportunity to know what the law is and to conform their conduct accordingly; settled expectations should not be lightly disrupted.” Landgraf, 511 U.S. at 265, 114 S.Ct. 1483.
In Landgraf, the Supreme Court set out a two-step framework for determining when the presumption against retroactive legislation bars application of a statute. See id. at 280, 114 S.Ct. 1483. The first step is to determine whether Congress expressly provided that a statute *75should apply retroactively. Id. We need not dwell on this first step because the Varíelas II Court held that “Congress did not expressly prescribe the temporal reach of ... 8 U.S.C. § 1101(a)(13).” 566 U.S. at 267, 132 S.Ct. 1479. Proceeding to the second step of the Landgraf framework, “[t]he essential inquiry ... is ‘whether the new provision attaches new legal consequences to events completed before its enactment.’ ” Id. at 273, 132 S.Ct. 1479 (quoting Landgraf, 511 U.S. at 270, 114 S.Ct. 1483). To conduct this inquiry, courts engage in a “process of judgment concerning the nature and extent of the change in the law and the degree of connection between the operation of the new rule and a relevant past event.” Landgraf, 511 U.S. at 270, 114 S.Ct. 1483. In this process, “familiar considerations of fair notice, reasonable reliance, and settled expectations offer sound guidance.” Id.
We do not write on a blank slate because the Supreme Court concluded in Varíelas II that 8 U.S.C. § 1101(a)(13)(C)(v) does not apply to an alien convicted of a relevant crime before IIRIRA’s enactment. It is clear that § 1101(a)(13)(C)(v) “attaches new legal consequences to events completed before its enactment.” Vartelas II, 566 U.S. at 273, 132 S.Ct. 1479 (quoting Landgraf, 511 U.S. at 270, 114 S.Ct. 1483). The question now at hand is when these new consequences attach. Do they attach when an alien engages in criminal conduct or only once the offense has been adjudicated?
To answer this question, we must construe § 1101(a)(13)(C)(v). “Statutory construction begins with the plain text and, if that text is unambiguous, it usually ends there as well.” United States v. Razmilovic, 419 F.3d 134, 136 (2d Cir. 2005). Section 1101(a)(13)(C)(v) states that “[a]n alien lawfully admitted for permanent residence in the United States shall not be regarded as seeking an admission into the United States for purposes of the immigration laws unless the alien ... has committed an offense identified in section 1182(a)(2) of this title.” We discern no ambiguity in this provision. The plain text of § 1101(a)(13)(C)(v) requires a lawful permanent resident to seek formal admission if he “has committed” an offense. Id. The legal consequences of § 1101(a)(13)(C)(v) attach at the time of an alien’s criminal conduct. To test and ensure the soundness of our conclusion that a statutory provision is unambiguous, it is prudent to examine those words in the context of the larger statutory structure and related statutory provisions.
Our interpretation of § 1101(a)(13)(C)(v) is consistent with our long-standing interpretation of a related statutory provision. Under 8 U.S.C. § 1229b(a), the Attorney General may cancel the removal of aliens who satisfy certain conditions, including that they have resided in the United States continuously for seven years. However, such a “period of continuous residence ... in the United States shall be deemed to end ... when the alien has committed an offense referred to in section 1182(a)(2) of this title that renders the alien inadmissible to the United States.” 8 U.S.C. § 1229b(d)(l). This is known as the “stop-time rule.” We have repeatedly held that “the date of the commission of the offense[,]” not the date of conviction, triggers the stop-time rule. Baraket v. Holder, 632 F.3d 56, 60 (2d Cir. 2011) (per curiam); see Martinez v. INS, 523 F.3d 365, 369 (2d Cir. 2008); Reid v. Gonzales, 478 F.3d 510, 512 (2d Cir. 2007) (per curiam); Tablie v. Gonzales, 471 F.3d 60, 62 (2d Cir. 2006). The holdings of these cases rest on the language of § 1229b(d)(l), specifically the “natural meaning,” Baraket, 632 F.3d at 60, of the phrase “when the alien has committed an offense,” 8 U.S.C. *76§ 1229b(d)(l) (emphasis added). The relevant language in §§ 1101(a)(13)(C)(v) and 1229b(d)(l) is identical, and we see no reason to deviate from our past interpretation of it here.
We also note that in various statutory-provisions, including § 1229b, Congress has expressly required an alien to have been convicted of an offense for specific consequences to attach. For example, under 8 U.S.C. § 1229b(a)(3), “[t]he Attorney General may cancel removal in the case- of an alien who is inadmissible or deportable from the United States if the alien ... has not been convicted of any aggravated felony.” (emphasis added); see also id. § 1229b(b)(l)(C) (“The Attorney General may cancel removal of, and adjust to the status of an alien lawfully admitted for permanent residence, an alien who is inadmissible or deportable from the United States if the alien ... has not been convicted of an offense under [certain sections] of this title.... ” (emphasis added)); id. § 1182(h) (“No waiver shall be provided under this subsection in the case of an alien who has been convicted of (or who has admitted committing acts that constitute) murder or criminal acts involving torture, or an attempt or conspiracy to commit murder or a criminal act involving torture.” (emphasis added)). These provisions demonstrate that when Congress intends legal consequences to attach only at the time of adjudication of a crime, Congress will use language to specifically communicate that timing.
The government’s arguments against the plain text of § 1101(a)(13)(C)(v) fall short. First, the government points out that, although the text of § 1101(a)(13)(C)(v) does not specifically mention convictions, the text of 8 U.S.C. § 1182(a)(2), to which § 1101(a)(13)(C)(v) refers, does. 8 U.S.C. § 1182(a)(2)(A)® states in relevant part that “any alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of ... a violation of ... any law or regulation of a State, the United States, or a foreign country relating to a controlled substance ... is inadmissible.” Although § 1182(a) does expressly attach legal consequences to a conviction or admission rather than the commission of a crime, the government’s argument overlooks the role of § 1182(a) in § 1101(a)(13)(C)(v). Section 1101(a)(13)(C)(v) forces a lawful permanent resident to seek admission when he “has committed an offense identified in section 1182(a)(2) of this title.” 8 U.S.C. § 1101(a)(13)(C)(v) (emphasis added). The sole purpose of § 1182(a) in § 1101(a)(13)(C)(v) is to identify a category of crimes, including drug offenses, the commission of which triggers certain legal consequences. The mention of convictions in § 1182(a) does not bear directly on § 1182(a)’s identification of crimes and so sheds little light on the question at hand.
Second, the government argues that we must defer to the BIA’s reading of § 1101(a)(13)(C)(v). It is true that “the BIA’s interpretations of ambiguous provisions of the INA are owed substantial deference unless ‘arbitrary, capricious, or manifestly contrary to the statute.’ ” Mardones v. McElroy, 197 F.3d 619, 624 (2d Cir. 1999) (quoting Chevron, U.S.A, Inc. v. Nat. Resources Def. Council, Inc., 467 U.S. 837, 844, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)). However, “[i]f the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778. Section 1101(a)(13)(C)(v) is not ambiguous. It states clearly that lawful permanent residents must submit to admission proceedings if they have “committed an offense *77identified in section 1182(a)(2) of this title.” 8 U.S.C. § 1101(a)(13)(C)(v). We do not owe the BIA any deference in the interpretation of this unambiguous language.
Third, the government argues that, despite what the plain text of § 1101(a)(13)(C)(v) might say, in practice the consequences of § 1101(a)(13)(C)(v) will only attach upon an alien’s conviction of a crime. Specifically, the government observes that an official at the border will ordinarily have no way of knowing whether a lawful permanent resident has committed a crime unless he has been convicted of one. As the Supreme Court memorably put it: “Ordinarily, to determine whether there is clear and convincing evidence that an alien has committed a qualifying crime, the immigration officer at the border would check the alien’s records for a conviction. He would not call into session a piepowder court to entertain a plea or conduct a trial.” Vartelas II, 566 U.S. at 275, 132 S.Ct. 1479 (footnote omitted).3 We do not doubt the wisdom of this insight into the practical application of § 1101(a)(13)(C)(v). However, regardless of the difficulties inherent in applying a statute as written, we are bound by its text. See United States v. Messina, 806 F.3d 55, 67 (2d Cir. 2015) (“[W]e first consider whether the language at issue has a plain and unambiguous meaning with regard to the particular dispute in the case. If it does, that meaning controls without need for further inquiry.” (internal quotation marks and citation omitted)). Accordingly, for purposes of the retroactivity analysis in this case, the legal consequences of a lawful permanent resident’s commission of a drug offense attach at the time of commission, even if, in prac-tiee, those consequences may not be enforceable in any meaningful way until after the lawful permanent resident is convicted of the crime.
Because § 1101(a)(13)(C)(v) attaches legal consequences to the commission of drug offenses and Centurion committed his Texas drug offense in 1990, six years prior to IIRIRA’s passage, § 1101(a)(13)(C)(v) “ ‘attache[d] new legal consequences to events completed before its enactment.’ ” Vartelas II, 566 U.S. at 273, 132 S.Ct. 1479 (quoting Landgraf, 511 U.S. at 270, 114 S.Ct. 1483). Therefore, § 1101(a)(13)(C)(v) cannot be applied to Centurion without violating the presumption against retroactive legislation. This means that the Fleuti doctrine should apply to Centurion’s five-day vacation to the Dominican Republic in 2007. See id. at 275,132 S.Ct. 1479.
II.
The government also raises a series of' arguments that past decisions of the Supreme Court and of this Court require us to deny Centurion’s petition. With respect to the Supreme Court, the government claims that we are bound by Vartelas II to deny Centurion’s petition. The government understands Vartelas II to hold that the Fleuti doctrine does not apply if a lawful permanent resident merely committed but was not convicted of a relevant crime prior to IIRIRA’s enactment. Vartelas II contains no such holding. As we explained in Centurion I, “Vartelas [II ] did not turn on a distinction between the date of the offense and the date of conviction: the Supreme Court had no occasion to consider the issue in that case because both events, offense and conviction, took place pre-IIR-*78IRA.” 755 F.3d at 123. The petitioner in Varíelas II had been convicted of conspiracy to make a counterfeit security in 1994, two years prior to IIRIRA’s passage. Vartelas II, 566 U.S. at 260, 132 S.Ct. 1479. Therefore, to the extent the Varíelas II Court discussed in passing in a footnote whether the date of commission or conviction of a crime triggered its retroactivity analysis, we think this discussion was meant to alert us to some of the interpretive and practical challenges posed by § 1101(a)(13)(C)(v), but not to definitively resolve them.
The government also claims that our own past decisions foreclose Centurion’s present petition. However, the decisions on which the government relies, Centurion I and Domond v. INS, 244 F.3d 81 (2d Cir. 2001), concerned AEDPA and IIRIRA’s limitation and elimination of § 212(c) relief, not IIRIRA’s elimination of the Fleuti doctrine. Crucially, in the § 212(c) context, “[i]t [was] the conviction, not the underlying criminal act, that triggered] the disqualification from § 212(c) relief.” Domond, 244 F.3d at 85-86 (quoting St. Cyr v. INS, 229 F.3d 406, 418 (2d Cir. 2000)) (internal quotation marks omitted). In the present context, the underlying criminal act triggers the necessity of applying for readmission into the United States. As such, Centurion I and Domond do not control the present case.
To fully explain the limited relevance of Centurion I and Domond to our present decision, it is necessary to chart the trajectory of judicial decisions following the passage of AEDPA and IIRIRA. AEDPA barred aliens who had committed certain crimes from receiving relief under § 212(c), and IIRIRA then repealed § 212(c) altogether. See AEDPA, Pub. L. No. 104-132, § 440(d), 110 Stat. 1214, 1277; IIRIRA, Pub. L. No. 104-208, § 304(b), 110 Stat. 3009, 3009-597. In INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), the Supreme Court held that AEDPA and IIRIRA’s limitation and elimination of § 212(c) relief did not apply to aliens convicted of relevant crimes before the passage of AEDPA and IIRI-RA. Id. at 326, 121 S.Ct. 2271. In other words, such persons could still make use of § 212(c). In Domond, this Court clarified that AEDPA’s limitations on § 212(c) relief did apply if an alien only committed the relevant offense before AEDPA’s passage, but was convicted of the offense after AEDPA’s passage. 244 F.3d at 85-86.
Because Domond barred Centurion from seeking § 212(c) relief, Centurion argued on his prior appeal that Domond did not survive the Supreme Court’s decision in Varíelas II. In Centurion I, this Court held that Domond survived Varíelas II because Varíelas II did not address whether the date of commission or the date of conviction of a crime was the key date for retroactivity purposes. Centurion I, 755 F.3d at 123. Centurion I does not directly control the outcome of this case because Centurion I concerned the retroactivity of the elimination of § 212(c) relief, not the retroactivity of § 1101(a)(13)(C)(v). In addition, the reasoning of Centurion I is not applicable here because Centurion I did not decide the retroactivity issue as a matter of first impression. Centurion I focused on whether Varíelas II had sub silentio overruled a binding Second Circuit precedent, Domond, rather than on the underlying question of the crucial date for a retro-activity analysis. There is no controlling precedent analogous to Domond that resolves the retroactivity issue with respect to § 1101(a)(13)(C)(v), as opposed to the repeal of § 212(c).
Although Centurion I is of only minimal relevance to our present decision, the reasoning of Domond is applicable. However, Domond’s insights play out differently in *79the § 1101(a)(13)(C)(v) context than in the § 212(c) context. Specifically, our holding in Domond that the date of conviction was the key date for retroactivity purposes in the § 212(c) context rested on three key points. Each cuts the other way in the present context. First and most importantly, in Domond, we observed that “[i]t is the conviction, not the underlying criminal act, that triggers the disqualification from § 212(c) relief.” 244 F.3d at 85-86 (quoting St. Cyr, 229 F.3d at 418) (internal quotation marks omitted). By contrast, in the present case, the plain language of § 1101(a)(13)(C)(v) attaches consequences when a lawful permanent resident “has committed an offense.”
Second, in Domond, we stated that “waivers available from [§ ] 212(c) hearings were purely discretionary. Therefore, loss of the [§ ] 212(c) hearings, while clearly a hardship, does not impose a new legal consequence on [petitioner’s] pre-AEDPA conduct.” 244 F.3d at 86. Unlike the loss of purely discretionary § 212(c)' relief, § 1101(a)(13)(C)(v) imposes definite new legal consequences, not attenuated hardships, on lawful permanent residents. Without § 1101(a)(13)(C)(v) a lawful permanent resident who has committed certain crimes would “not be regarded as seeking an admission into the United States for purposes of the immigration laws” upon reentry, but under § 1101(a)(13)(C)(v) the same lawful permanent resident is regarded as seeking admission to the United States (and is deemed inadmissible under 8 U.S.C. § 1182(a)(2)). 8 U.S.C. § 1101(a)(13)(C).
Third, in Domond, we concluded that any reliance interests were minimal: “ ‘[i]t would border on the absurd to argue’ that [petitioner] would have decided not to commit a crime if he had known that he not only could be imprisoned, but also could face deportation without the availability of a discretionary waiver of deportation.” 244 F.3d at 86 (first alteration in original) (quoting St. Cyr, 229 F.3d at 418). We reiterated this view in our opinion in Vartelas I, 620 F.3d at 120 (quoting St. Cyr, 229 F.3d at 418) (citing Domond, 244 F.3d at 86). However, in its opinion in Varíelas II, the Supreme Court specifically overturned our assessment of the likelihood of an alien’s reliance on immigration law when choosing to commit a crime. See 566 U.S. at 272-75, 132 S.Ct. 1479. The Varíelas II Court stated that the Varíelas II petitioner “likely relied on [pre-IIRI-RA] immigration law.” Id. at 273,132 S.Ct. 1479. Moreover, the Court explained that reliance interests were not “essential to the application of the retroactivity principle.” Id. at 275, 132 S.Ct. 1479. To the extent that reliance interests are relevant, Centurion is similarly situated to the petitioner in Varíelas II: he might have been deterred from committing his crime had he known his conduct would bar him from leaving the United States for a brief trip.
Because each of the three bases of the Domond decision weigh in Centurion’s favor in the present context, we reach the opposite conclusion from Domond: § 1101(a)(13)(C)(v) does not apply retroactively as of the date of commission of a drug offense.
Conclusion
For the foregoing reasons, we GRANT the petition for review, VACATE the BIA’s January 27, 2015 order, and REMAND the case to the BIA for further proceedings consistent with this opinion.

. As will be discussed in greater detail below, the Supreme Court overruled Varíelas I in part. Contrary to our decision in Varíelas I, the Supreme Court held that IIRIRA could not be applied retroactively to deprive Varte-las of the Fleuti doctrine. Vartelas v. Holder, 566 U.S. 257, 275-76, 132 S.Ct. 1479, 182 L.Ed.2d 473 (2012) (“Varíelas II”). The Court left untouched the portion of our decision in which we deferred to the BIA and held that IIRIRA overruled the Fleuti doctrine. Indeed, it explicitly "assume[d], but [did] not decide, that IIRIRA’s amendments to § 1101(a)(13)(A) abrogated Fleuti.” Vartelas II, 566 U.S. at 262 n.2, 132 S.Ct. 1479. Thus, we adhere to the portion of our decision in Varíelas I that remains good law, as we would in any event, since the BIA's determination that IIRIRA overruled Fleuti was reasonable. See In re Collado-Munoz, 21 I. & N. Dec. 1061, 1065 (BIA 1998). Moreover, since both Varíelas decisions were issued, we have recognized in dicta that "IIRIRA superseded Fleuti.” Nuñez Peña v. Lynch, 823 F.3d 756, 758 (2d Cir. 2016).


. However, we emphasize that, on remand, the BIA could choose not to exercise its sua sponte authority to reopen Centurion’s removal proceedings, regardless of the correct meaning of Vartelas II. See Mahmood, 570 F.3d at 471. Such a decision would not be subject to our review. Id.


. "Piepowder (‘dusty feet’) courts were temporary mercantile courts held at trade fairs in Medieval Europe; local merchants and guild members would assemble to hear commercial disputes. These courts provided fast and informal resolution of trade conflicts, settling cases while the merchants’ feet were still dusty.” Vartelas II, 566 U.S. at 275 n.12, 132 S.Ct. 1479 (internal quotation marks omitted).